ON MOTION .FOR REHEARING.
STURGIS, ,J.
This case illustrates the difficulty the courts have in keeping the length of their opinions *225within reasonable bounds — a thing greatly to be desired. The motion for rehearing in this ease assigns twelve reasons therefor, though not complying with the rules of this or any of our appellate courts relative to such motions. The 'motion is accompanied by a brief of thirty-two closely type-written pages, with many citations of authorities from this and other States. If we do not discuss and rule on each and every one of these twelve reasons and discuss and distinguish all the cases now cited, there will still exist the same reason for saying that this court overlooked the points and that the decision is in conflict with all the cases now cited as there is for so alleging as to the original opinion.
We have, however, given due consideration to this motion and brief with the view of determining, as we must, whether the original opinion correctly declared the law and decided the case on the facts presented. We think it did. The motion criticises the opinion for holding that plaintiff was negligent .if he failed to travel at a lawful rate of speed and use ordinary care to discover and avoid the rope stretched across the street so low near1 one side of the same as to strike his automobile. If we understand the point made, it is that defendant Sahlman cannot invoke the rule of plaintiff’s contributory negligence as defeating his action for the reason that defendant is not within the class of persons who are to be protected by the speed law or ordinance in that he was doing an unlawful act in stretching the rope across the street; and as the rope was there unlawfully. plaintiff was not bound to travel at a lawful rate of speed or use other ordinary care to discover it. Plaintiff says that his duty is limited to avoiding this rope after actually discovering it. We think, however, that the reading of what our Supreme Court said in Woodson v. Railroad 224 Mo. 685, 123 S. W. 820, and the cases there cited, *226•as to the duty of a traveler upon a public highway, not only to use care to avoid known and expected obstructions and defects, but also to discover those which are unknown, unexpected and unlawfully there, will convince anyone of plaintiff’s error. Nor do we think, if that makes any difference, that said defendant’s act in stretching the rope across the street in aid of his work in erecting a building adjacent thereto was an unlawful act, regardless of the manner or purpose for which it was done. We think there is nothing more than negligence on such defendant’s part and that his negligence, if any, in so doing was merely in stretching the rope so low near the north side of the street as to interfere with the lawful travel thereon.
We ruled, without serious thought of its being questioned, that the plaintiff, having tried the case on the theory that the issue of contributory negligence was raised by the answers was bound by that position in the appellate court, and we cited only one case sup-, porting it. The plaintiff now contends that “a party may try his case on a theory entirely outside of the issues and then raise the question in the appellate court that the instructions given are not within the issues,” and this too, when the record shows, as we have pointed out, that no objection on this ground was made to the evidence showing contributory negligence, although plaintiff testified himself as to that matter and numerous witnesses were examined and cross-examined along this line, and no specific objection was made to the instructions or anywhere else in the record before it reached this court calling the court’s attention to this error. We now cite these authorities as supporting our position: Rigsby v. Oil Well Supply Co., 115 Mo. App. 297, 307, 91 S. W. 460; Stewart v. Outhwaite, 141 Mo. 562, 572, 44 S. W. 326; Heffernan v. Ragsdale, 199 Mo. 375, 382, 97 S. W. 890; Hales v. Raines, 162 Mo. App. 46, 63, 141 S. W. 917; Tassig v. Railroad, 186 Mo. 269, 284, 85 S. W. 378,
*227Besides this,' we call attention -to' the fact that plaintiff’s petition alleges that while traveling in his automobile he was “in the exercise of reasonable and proper care on his part” and that “he was running Ms automobile at a lawful and reasonable rate of speed. ’ ’ This was denied by the answer and the general allegations of contributory negligence made as stated. Besides this, no less than three of plaintiff’s instructions predicated his right to recover on condition that he was traveling along the street in his automobile “at a lawful rate of speed” and was “without fault or negligence on. his part” in running into said rope. The plaintiff cannot complain of instructions based on the same theory and which are the converse of those asked by himself. [Huss v. Bakery Co., 210 Mo. 44, 51 and 71, 108 S. W. 63.]
The motion for rehearing is overruled.
Farring-ton, J., concurs. Robertson, P. J., not sitting.